      Case 3:21-cv-00456-W-MDD Document 5 Filed 03/22/21 PageID.68 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   M.L.M. By and Through her Guardians                 Case No.: 21-CV-456 W (MDD)
     Ad Litem JOSEPH ERSKINE and SARA
12
     RILEY ERSKINE,                                      ORDER GRANTING APPLICATION
13                                      Plaintiff,       TO APPOINT GUARDIAN AD
                                                         LITEM [DOC. 2]
14   v.
15
     GROSSMONT UNION HIGH SCHOOL
16   DISTRICT,
17                                    Defendant.
18
19         Pending before the Court is an application by Joseph Erskine and Sara Riley
20   Erskine for an order appointing them guardians ad litem for Plaintiff M.L.M. [Doc. 2.]
21   The Court decides the matter on the papers submitted and without oral argument pursuant
22   to Civil Local Rule 7.1(d)(1).
23         “A minor or an incompetent person who does not have a duly appointed
24   representative may sue by a next friend or by a guardian ad litem. The court must
25   appoint a guardian ad litem--or issue another appropriate order--to protect a minor or
26   incompetent person who is unrepresented in an action.” Fed. R. Civ. P. 17(c)(2). This
27   rule “requires a court to take whatever measures it deems proper to protect an
28   incompetent person during litigation.” United States v. 30.64 Acres of Land, More or

                                                     1
                                                                               21-CV-456 W (MDD)
      Case 3:21-cv-00456-W-MDD Document 5 Filed 03/22/21 PageID.69 Page 2 of 2



 1   Less, Situated in Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986).
 2   “[T]he appointment of a guardian ad litem is more than a mere formalism. A guardian ad
 3   litem is authorized to act on behalf of his ward and may make all appropriate decisions in
 4   the course of specific litigation.” Id. The question of whether to appoint a guardian ad
 5   litem is committed to the district court’s sound discretion. Id.
 6         The Application represents that: (1) M.L.M. is a minor who lives with legal
 7   guardians, Joseph and Sara Riley Erskine; (2) no previous application for the
 8   appointment of a guardian ad litem has been made in this matter; (3) Joseph Erskine and
 9   Sara Riley Erskine are qualified to serve as guardian ad litem for M.L.M. and represent
10   that they have no interests adverse to her. (Application [Doc. 2].)
11         Given the foregoing findings of fact, the petition to appoint M.L.M.’s guardian ad
12   litem is GRANTED.
13         Joseph Erskine and Sara Riley Erskine are hereby appointed as guardians ad litem
14   for M.L.M. for the purpose of prosecuting this action on M.L.M.’s behalf.
15         IT IS SO ORDERED.
16   Dated: March 22, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                21-CV-456 W (MDD)
